                        Case 1:20-cv-05880-VEC Document 14
                                                        13 Filed 09/08/20 Page 1 of 1



    MEMO ENDORSED
                                                                 September 8, 2020
                                                                                         USDC SDNY
                Via ECF                                                                  DOCUMENT
                Hon. Valerie Caproni, U.S.D.J.                                           ELECTRONICALLY FILED
                United States District Court, Southern District                          DOC #:
                 Of New York                                                             DATE FILED: 9/8/2020
                40 Foley Sq., Room 240
                New York, NY 10007


                                               Re: Marvin H. Schein Descendants’ LLC v. Michael Brown
                                                   20-cv-05880 (VEC)—Request for Adjournment

                Your Honor:

                         This law firm represents defendant Michael Brown in the above-referenced
                action. By this letter, we respectfully request that the Initial Pretrial Conference in this
                matter, currently scheduled for September 18, 2020, as well as the date for submission of
                the case management plan and joint letter, currently September 10, 2020, be adjourned
                until after the date set for defendant’s response to the complaint in this action. This date
                is currently October 23, 2020, pursuant to a stipulation so-ordered by this Court on
                August 24, 2020 (ECF Docket # 12). Defendant respectfully submits that the Initial
                Pretrial Conference will be more productive once Defendant has moved or answered with
                respect to the complaint herein.

                         Defendant has conferred with counsel for Plaintiff, who is copied on this letter,
                and they have no objection to this request. This is the first request for an adjournment
                concerning the deadlines referenced in this letter. Defendant respectfully suggests that
                any date subsequent to November 1, 2020, would be appropriate for submission of the
                joint letter and case management plan, with the conference to occur approximately one
                week thereafter on a date convenient for the Court.

Application DENIED. The conference will be held as
scheduled on September 18, 2020 at 12:00 p.m. The            Respectfully submitted
parties must appear for the hearing by dialing 888-363-4749,
using the access code 3121171 and the security code 5880. GUZOV, LLC
      SO ORDERED.

                                                                         By:_________________________
                                                9/8/2020
                                                                               David J. Kaplan
      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE
                Cc: Ariel Berschadsky, Esq. (counsel for Plaintiff) (via ECF)
                 GUZOVLLC.COM 805 Third Avenue, 8th Floor
                New York.NY10022 T 212.371.8008 F 212.901.2122
